Citation Nr: 0109796	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  99-23 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for a gastrointestinal 
disorder.

2.  Entitlement to service connection for an ankle disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
skin rash of the feet.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
residuals of trauma to the mouth and loss of teeth.

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
cardiovascular disorder.

6.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
pulmonary disorder.

(The claim of entitlement to service connection for 
headaches, blackouts, memory loss, poor vision, and a seizure 
disorder is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from April 1954 to March 
1956 and from October 1962 to October 1965.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the above claims.  

In the October 1999 rating decision, the RO found that new 
and material evidence had not been submitted to reopen a 
claim for service connection for an ankle disorder.  However, 
as there was no prior final RO decision denying service 
connection for an ankle disorder, the Board has 
recharacterized the issue on appeal. 

The veteran also sought to reopen a claim of entitlement to 
service connection for a left wrist disorder.  See VA 
Statement in Support of Claim, dated May 3, 1999.  This claim 
has not yet been adjudicated and is referred to the RO for 
appropriate action.

In a May 1999 Statement in Support of Claim, the veteran 
stated that the RO's denial of his claims was "unmistable 
error."  In is unclear from this statement whether or not 
the veteran intends to raise of a claim for clear and 
unmistakable error, and if so, in which rating decision(s).  
This matter should be clarified by the RO.

The claims of entitlement to service connection for 
gastrointestinal and ankle disorders are the subject of the 
REMAND immediately following this decision.
  

FINDINGS OF FACT

1.  By a September 1994 decision, the RO denied service 
connection for cardiovascular and pulmonary disorders.  

2.  The veteran was notified of the decision by letter dated 
September 27, 1994, and he did not disagree with that 
decision.

3.  Evidence submitted since the September 1994 RO decision 
is not so significant that it must be considered in order to 
fairly decide the merits of the claims for service connection 
for cardiovascular and pulmonary disorders.

4.  By a June 1995 decision, the RO denied service connection 
for a skin rash of the feet and residuals of trauma to the 
mouth and loss of teeth.  

5.  The veteran was notified of the decision by letter dated 
June 16, 1995, and he did not disagree with that decision.

6.  Evidence submitted since the June 1995 RO decision is not 
so significant that it must be considered in order to fairly 
decide the merits of the claims for service connection for a 
skin rash of the feet and residuals of trauma to the mouth 
and loss of teeth.  


CONCLUSIONS OF LAW

1.  The RO's September 1994 denial of service connection for 
cardiovascular and pulmonary disorders is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302(a) (2000).  

2.  Evidence submitted since the RO's September 1994 denial 
of service connection for cardiovascular and pulmonary 
disorders is not new and material; thus, the requirements to 
reopen the claims have not been met.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).  

3.  The RO's June 1995 denial of service connection for a 
rash of the feet and residuals of trauma to the mouth and 
loss of teeth is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2000).  

4.  Evidence submitted since the RO's June 1995 denial of 
service connection for a rash of the feet and residuals of 
trauma to the mouth and loss of teeth is not new and 
material; thus, the requirements to reopen the claims have 
not been met.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

Service medical records from the veteran's first period of 
active duty are negative for any complaints or findings of a 
skin rash of the feet, trauma to the mouth, or a 
cardiovascular disorder.  In May 1954, the veteran was 
treated for defective teeth needing extraction.  Pertinent 
diagnoses included abscess, periapical, chronic, teeth #8, 
11; exposure pulp, teeth #2, 7, 13; and malformation of the 
alveolar ridge in areas #7-13.  The veteran underwent 
extraction of teeth #2, 7, 8, 11, and 13 and alveolectomy in 
areas # 7-13.  In February 1956, the veteran was diagnosed as 
having an upper respiratory infection (URI).  

On separation examination in March 1956, the veteran denied 
severe tooth or gum trouble, asthma, shortness of breath, 
chronic cough, chest pain, high or low blood pressure, 
palpitation or pounding heart, and foot trouble.  Examination 
of the mouth, lungs and chest, heart, and feet was normal.  
Blood pressure was 120/82. 

Service medical records from the veteran's second period of 
active duty revealed that he complained of chest congestion 
in January 1964.  In June 1965, he was diagnosed as having a 
URI.   

On separation examination in September 1965, the veteran 
denied severe tooth or gum trouble, asthma, shortness of 
breath, chronic cough, high or low blood pressure, and 
palpitation or pounding heart.  He gave a history of chest 
pain and foot trouble.  He also stated that he suffered a 
head (forehead) injury in 1963.  Examination of the mouth, 
lungs and chest, heart, and feet was normal.  Blood pressure 
was 118/76.  A September 1965 chest x-ray showed a pattern of 
an infiltrate in the lingula of the left lung.  The examiner 
noted that it was unclear whether this represented scarring 
or inactive infiltrate.

In April 1994, the veteran claimed entitlement to service 
connection for heart and pulmonary disorders.  He stated that 
he was diagnosed as having pneumonia in December 1964 and as 
having a heart disorder in September 1965.  He further stated 
that the civilian doctor that treated him shortly after 
service was deceased and that he was treated for a heart 
condition at the VA Medical Center (VAMC) in Tuskegee, 
Alabama, beginning in March 1994.  Accordingly, the RO 
obtained the veteran's VA treatment records.  

The veteran's VA treatment records showed that he was 
diagnosed as having hypertension as early as March 1994.  It 
was also noted that he had old dentures, and he requested new 
teeth.  A March 1994 chest x-ray showed apical pleural 
thickening.  The veteran was also diagnosed as having a mild 
anxiety disorder with associated pruritis and tinea pedis in 
March 1994.

In June 1994, the veteran was afforded VA examinations.  He 
stated that his feet had been breaking out since service.  It 
was also noted that he wore dentures.  Pertinent diagnoses 
included hypertension and atopic dermatitis of the feet.

The RO denied entitlement to service connection for 
hypertension and residuals of pneumonia by means of a 
September 1994 rating decision.  The veteran was notified of 
this decision and of his appellate rights by letter dated 
September 27, 1994.  He did not appeal.   

In a November 1994 written statement, the veteran reported 
that both of his jaw bones were broken when his head injury 
occurred during service.  He stated that all of his teeth 
were pulled out because of this injury and replaced with 
false teeth.

In a May 1995 written statement, the veteran claimed 
entitlement to service connection for a rash of his feet.  He 
stated that a doctor at the Tuskegee VAMC told him that the 
rash was caused by his nervous system due to his in-service 
head injury.  Accordingly, in June 1995 the RO obtained the 
veteran's VA treatment records, some of which were copies of 
those already of record.

The veteran's VA treatment records dated from 1994 to 1995 
showed diagnoses of hypertension, acute dermatitis, and tinea 
pedis.  A copy of the March 1994 chest x-ray showing apical 
pleural thickening was included, as well as a copy of the 
March 1994 treatment note showing a diagnosis of a mild 
anxiety disorder with associated pruritis and tinea pedis.  

In June 1995, the RO denied entitlement to service connection 
for a rash on the feet and residuals of a mouth injury and 
loss of teeth.  The RO notified the veteran of its decision 
and of his appellate rights by letter dated June 16, 1995.  
He did not appeal.

In March 1996, the veteran again claimed entitlement to 
service connection for heart and pulmonary disorders.  He 
requested that the RO obtain his medical records from the 
Tuskegee VAMC, and this was accomplished.  VA treatment 
records of the veteran dated in 1996 showed diagnoses of 
hypertension and tinea pedis.  

The RO wrote to the veteran in June 1996 and notified him 
that service connection had previously been denied for 
pneumonia and a heart condition.  The RO further notified the 
veteran that to reopen the claims he had to submit new and 
material evidence showing a relationship between his military 
service and his disabilities and medical evidence showing 
that the conditions had been treated since the date of his 
discharge to present.  

In July 1997, Chester B. Primm, M.D. reported that the 
veteran was a veteran of World War II who was hospitalized 
and received sutures during active service due to a fracture 
of the anterior left skull.  Dr. Primm further stated that 
since "discharge he has been having 'black out spells' or 
passing out spells that last up to five minutes.  Has 
problems with memory and poor vision.  Wears glasses but has 
a foggy vision.  Has episodes of going to sleep when he sits 
down.  Head injury may have contributed to these problems."  
Dr. Primm did not say when he began treating the veteran or 
for how long or for what conditions.  

The veteran underwent VA audiological examinations in July 
1996 and July 1997, VA eye examination in October 1997, VA 
mental disorders examination in November 1997, and VA 
neurological examination in December 1997.   

Private treatment records from Randolph County Hospital show 
that the veteran suffered a left hemispheric cerebral 
vascular accident (CVA) with right hemiparesis/paralysis of 
the face and arm in January 1998.  

In May 1999, the veteran sought to reopen his claims for a 
skin rash of the feet, trauma to the mouth with chronic gum 
and tooth problems, hypertension, and a lung condition.  In 
support of his claim, he submitted copies of his service 
medical records to the RO.  He also provided April 1999 
statements from Russell D. Peterson, M.D. and Dr. Robert E. 
Steele.

Dr. Peterson reported that the veteran had asked him to write 
a letter concerning several medical conditions he had that 
may be service related.  Dr. Peterson stated  that the 
veteran "states that he has chronic problems with his gums 
and teeth now wears dentures, and feels that this is . . . 
service related as he did not receive adequate dental care in 
the service . . . [The veteran] also claims he has problems 
with his heart inasmuch as he suffers from hypertension, 
cardiovascular disease and aortic sclerosis.  He also suffers 
with breathing problems related to mild emphysema which may 
be service related . . . This is a do as you will letter."  

Dr. Steele indicated that he first examined the veteran in 
May 1998, at which time he gave a history of taking high 
blood pressure medication and of having a stroke.  It was 
noted that the veteran complained of having difficulty 
walking and getting out of breath.  The veteran's blood 
pressure readings were 160/80 and 140/75.  

The veteran testified at a video-conference hearing before 
the Board in June 1999 concerning an unrelated claim.  He 
stated that during active service he was working on the wheel 
of a jeep and he did not know if the jeep fell on him or if 
he bumped his head.  He stated that he was unconscious and 
awakened in the hospital and "they was sewing up my head."  
The veteran made no mention of a rash of his feet, residuals 
of trauma to the mouth, or pulmonary or heart disorders.

The veteran submitted another letter from Dr. Primm in which 
he reported in July 1999 that he first treated the veteran 
for blackout spells and seizures in November 1965.

In October 1999, the RO found that new and material evidence 
had not been submitted to reopen the veteran's claims for 
service connection for a rash of his feet, residuals of 
trauma to the mouth and loss of teeth, and pulmonary and 
heart disorders.  In an October 1999 letter, the RO notified 
the veteran of its decision and  defined "new and material" 
evidence.  A copy of the rating decision was included which 
stated the reasons and bases for the denial.  The veteran 
appealed the RO's decision to the Board.  On appeal, he 
argued that the evidence he submitted was new and material.


II.  Legal analysis

A.  General

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law applies to all claims, as 
here, filed before the date of the law's enactment, and not 
yet finally adjudicated as of that date.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100 (2000).  The new law contains revised 
notice provisions, and additional requirements pertaining to 
VA's duty to assist.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

The new law does not require remand of these claims.  This is 
true because, as regards the duty to assist provisions in the 
new law, the new law specifically provides that "[n]othing 
in this section shall be construed to required the Secretary 
to reopen a claim that has been disallowed except when new 
and material evidence is presented or secured . . . ."  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 
38 U.S.C. § 5103A).  In addition, the Board finds that VA has 
already fulfilled the notice requirements of the Veterans 
Claims Assistance Act.  The veteran was notified in letters 
from the RO dated in June 1996 and October 1999 and by means 
of a November 1999 statement of the case of the information 
necessary to substantiate his claims.  The October 1999 
letter defined "new and material" evidence, and the veteran 
argued that the evidence he submitted was new and material in 
his October 1999 notice of disagreement (NOD) and November 
1999 substantive appeal.  Under these circumstances, the 
Board finds that adjudication of this appeal, without 
referral to the RO for initial consideration under the new 
law, poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
Supp. 2000); 38 C.F.R. § 3.303(a) (2000).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999). 

The issue before the Board is whether the veteran has 
submitted new and material evidence to reopen his previously 
denied claims of entitlement to service connection for a skin 
rash of the feet, residuals of mouth trauma and loss of 
teeth, and cardiovascular and pulmonary disorders.  

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the veteran is notified 
of the decision.  38 C.F.R. § 3.104(a) (2000).  Such a 
decision is not subject to revision on the same factual basis 
except by a duly constituted appellate authority.  Id.  The 
veteran has one year from notification of a decision of the 
agency of original jurisdiction to file an NOD with the 
decision, and the decision becomes final if an NOD is not 
filed within that time.  38 U.S.C.A. § 7105(b) and (c) (West 
1991); 38 C.F.R. §§ 3.160(d) and 20.302(a) (2000).  

In September 1994 and June 1995 rating decisions, the RO 
denied the veteran's claims, as discussed above.  The veteran 
was notified of the RO's decisions and of his appellate 
rights by letters dated September 27, 1994, and June 16, 
1995.  He did not appeal.  Thus, those decisions are final.  
38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302(a) (2000).

Once a decision becomes final under 38 U.S.C.A. § 7105, 
absent submission of new and material evidence, the claim may 
not thereafter be reopened or readjudicated by VA.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000); 
and Suttman v. Brown, 5 Vet. App. 127, 135 (1993).  With 
regard to petitions to reopen previously and finally 
disallowed claims, the Board must first determine whether the 
evidence presented or secured since the prior final 
disallowance of the claim is "new and material."  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  The United States 
Court of Appeals for Veterans Claims (Court) has explained 
that "new evidence" is evidence that is not "merely 
cumulative" of other evidence of record.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).  Evidence is 
"material" when it bears directly or substantially on the 
specific matter and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2000); Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).  Then, if the Board determines that the 
evidence is "new and material," it must evaluate the merits 
of the claim after ensuring that the duty to assist has been 
fulfilled.  Id.  In deciding the issue of whether newly 
received evidence is "new and material," the credibility of 
the evidence must be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 512-513 (1992).


B.  Cardiovascular and pulmonary disorders

At the time of the September 1994 RO decision, the evidence 
of record showed that the veteran was first diagnosed as 
having hypertension in March 1994.  Apical pleural thickening 
was also shown on chest x-ray in March 1995.  Service medical 
records were negative for any complaints or findings of 
hypertension, but showed diagnoses of URIs in February 1956 
and June 1965, as well as x-ray findings a pattern of an 
infiltrate in the lingula of the left lung in September 1965.  
The evidence did not show that the post-service 
cardiovascular or pulmonary disabilities were related to any 
in-service disease or injury.  Any "new" evidence would 
have to bear directly and substantially upon this matter and 
be so significant that it must be considered in order to 
fairly decide the merits of the claims.  

The Board finds that new and material evidence has not been 
received.  The veteran's contentions that he has 
cardiovascular and pulmonary disorders that had their onset 
during active service are not new.  His statements are 
essentially a repetition of his previous assertions that were 
before the RO in 1994, and are basically cumulative and not 
new.  See Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  Moreover, the lay statements concerning the onset 
of any such conditions are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The copies of the service medical records submitted by the 
veteran were of record at the time of the September 1994 RO 
decision and are therefore not new.  Some of the VA treatment 
records obtained by the RO in 1995 were also of record at the 
time of the September 1994 RO decision and are, likewise, not 
new. 

Further, the new medical records (VA and private) showing 
diagnoses of cardiovascular disease are cumulative.  There 
was medical evidence before the RO in 1994 showing that the 
veteran suffered from cardiovascular disease, diagnosed as 
hypertension.  

None of the new medical records show that the veteran suffers 
from a pulmonary disorder.  As discussed below, Dr. 
Peterson's notation of mild emphysema was nothing more than a 
recordation of history provided by the veteran.  Even 
assuming that the veteran did provide a medical diagnosis of 
emphysema, there was evidence before the RO in September 1994 
showing that he suffered from a pulmonary disability, as 
shown on x-ray in March 1994, and such evidence would be 
cumulative.

Nor do the medical records in any way provide a medical 
linkage of any current cardiovascular or pulmonary disorder 
with the veteran's active service.  There is no medical 
evidence indicating that the veteran has any cardiovascular 
or pulmonary disorders related to any in-service disease or 
injury.  Accordingly, even if new, the Board finds that these 
records are not so significant that they must be considered 
in order to fairly decide the merits of the claims.

The Board is cognizant of Dr. Peterson's statement that the 
veteran "claims he has problems with his heart inasmuch as 
he suffers from hypertension, cardiovascular disease and 
aortic sclerosis.  He also suffers with breathing problems 
related to mild emphysema which may be service related. . . . 
This is a do as you will letter."  Dr. Peterson's statement 
is little more than a recitation of history provided by the 
veteran unenhanced by any additional medical comment.  This 
statement does not demonstrate that based upon his medical 
expertise, Dr. Peterson found any current heart or pulmonary 
disability relating back to service and does not provide a 
basis to reopen the claims.  Cf. Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999); LeShore v. Brown, 8 Vet. App. 406 
(1995).  

Medical records that do not mention cardiovascular or 
pulmonary disorders, even if new, are not material.  This 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claims.  The fact 
that the veteran is presently or was impaired due to other 
medical problems is not a matter in dispute. 

Accordingly, the Board finds that the evidence received 
subsequent to September 1994 is not new and material and does 
not serve to reopen the veteran's claims for service 
connection for cardiovascular and pulmonary disorders.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
appellant of the necessity to submit certain evidence in this 
case, because nothing in the record suggests the existence of 
evidence that might reopen the finally denied claims.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §5103(a)).  VA did not fail to meet its 
obligations to inform the veteran of information necessary to 
substantiate his claim.



C.  Skin rash of the feet, residuals of trauma to the mouth 
and loss of teeth

New and material evidence has not been received to reopen the 
veteran's claims for service connection for a skin rash of 
the feet and residuals of trauma to the mouth and loss of 
teeth.  His contentions that he has a skin rash of his feet 
and mouth and tooth disabilities that had their onset during 
active service are not new.  His statements are essentially a 
repetition of his previous assertions that were before the RO 
in 1995, and are basically cumulative and not new.  See 
Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence). 

The copies of the service medical records submitted by the 
veteran were of record at the time of the June 1995 RO 
decision and are therefore not new.  The treatment records 
provided by the veteran are cumulative, and therefore not 
new.  They show findings of tinea pedis and note that the 
veteran wears dentures, evidence that was before the RO in 
1995.  The medical records do not in any way provide a 
medical linkage of any current rash of the feet or mouth or 
tooth disorder with the veteran's active service.  There is 
no medical evidence indicating that the veteran has any rash 
of the feet or mouth or tooth disorder related to any in-
service disease or injury.  Accordingly, the Board finds that 
these records are not so significant that they must be 
considered in order to fairly decide the merits of the claim.

Medical records that do not mention a rash of the feet or a 
mouth or tooth disorder, even if new, are not material.  This 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the claim. 

Again, while Dr. Peterson noted that the veteran "states 
that he has chronic problems with his gums and teeth now 
wears dentures, and feels that this is . . . service related 
as he did not receive adequate dental care in the service," 
he was merely recording the history provided by the veteran.  
A bare transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional.  See LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  

Evidence received subsequent to June 1995 is not new and 
material and does not serve to reopen the veteran's claims 
for service connection for a skin rash of the feet and 
residuals of trauma to the mouth and loss of teeth.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).

VA has no outstanding duty to inform the appellant of the 
necessity to submit certain evidence in this case, because 
nothing in the record suggests the existence of evidence that 
might reopen the finally denied claims of entitlement to 
service connection for a skin rash of the feet and residuals 
of trauma to the mouth and loss of teeth.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. §5103(a)).  Accordingly, VA did not fail to meet 
its obligations to inform the veteran of information 
necessary to substantiate his claim.


ORDER

New and material evidence not having been submitted, 
entitlement to service connection for a skin rash of the feet 
is denied.

New and material evidence not having been submitted, 
entitlement to service connection for residuals of trauma to 
the mouth and loss of teeth is denied.

New and material evidence not having been submitted, 
entitlement to service connection for a cardiovascular 
disorder is denied.

New and material evidence not having been submitted, 
entitlement to service connection for a pulmonary disorder is 
denied.



REMAND

Entitlement to service connection for gastrointestinal and 
ankle disorders

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096 (2000).

VA has an affirmative duty to assist the veteran in 
developing all facts pertinent to his claim for benefits from 
service related injuries.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C.A. § 5103A).  Such 
assistance shall include providing a medical examination or 
obtaining a medical opinion when necessary to make a decision 
on the claim.  Moreover, VA examinations or opinions are 
necessary where the evidence of record contains competent 
evidence that the veteran has a current disability and 
indicates that the disability may be associated with the 
veteran's active service, but there is not sufficient medical 
evidence to make a decision on the claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C.A. 
§ 5103A(d)).

Here, during the veteran's first period of active duty he was 
hospitalized for treatment of acute, viral gastroenteritis, 
in December 1954.  During his second period of active duty in 
May 1965, he complained of a stomach ache and was diagnosed 
as having probable appendicitis.  The veteran was 
hospitalized from May to June 1965 with a diagnosis of 
probable gastroenteritis or mesenteric adenitis.  On 
separation examination in September 1965, he reported that 
his ankle sometimes turned over while he was walking.  

On remand, the veteran should be afforded VA examinations in 
order to ascertain the exact nature and etiology of any 
current gastrointestinal and ankle disorders.  Any post-
service medical records showing treatment for these 
conditions could also prove relevant to the claims and should 
be requested by the RO.

Accordingly, these claims are REMANDED to the RO for the 
following:

1.  Ask the veteran for the approximate 
dates of all treatment and the names of 
all medical providers that have treatment 
him for gastrointestinal and ankle 
disorders since his separation from 
service.  Then obtain complete clinical 
records of all such treatment from the 
identified sources.

2.  Afford the veteran appropriate VA 
examinations in order to determine the 
exact nature and date of onset of any 
gastrointestinal and ankle disorders.  
The claims folder and a copy of this 
remand are to be made available to the 
examiners prior to the examinations, and 
the examiners are asked to indicate that 
they have reviewed the claims folder.  
All tests deemed necessary by the 
examiners are to be performed. 

The examiners should specifically express an 
opinion as to the exact nature of any 
gastrointestinal or ankle disorders 
identified on examination.  The examiners 
should also provide an opinion as to the date 
of onset and etiology of any current 
gastrointestinal and ankle disorders.  
Specifically, the examiners are asked to 
determine whether it is at least as likely as 
not that any current gastrointestinal or 
ankle disorder had its onset during either 
period of active service or is related to any 
in-service disease or injury.  

The medical rationale for the opinions should 
be provided, citing the objective medical 
findings leading to the conclusions.

3.  Review the claims folder and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.  Specific attention 
is directed to the examination reports.  
If the requested examinations do not 
include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the reports 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000);  see also Stegall 
v. West, 11 Vet. App. 268 (1998).  Ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) is completed.  
  
4.  Readjudicate the veteran's claims 
with application of all appropriate laws 
and regulations, and consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claims remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, the appeal is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of these claims as a 
result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



